The conviction is for murder; penalty assessed at confinement in the penitentiary.
The appellants were charged by an indictment regularly presented with the murder of William E. Williams. The evidence heard upon the trial is not brought up for review. The proceedings appear regular. There are no bills of exception in the record. *Page 64 
Appellants were tried together and each convicted in a separate verdict, and a penalty assessed at confinement in the penitentiary for three years against each of them. The judgment and sentence fail to take note of the Indeterminate Sentence Law, prescribed by article 775, C. C. P. (as amended by Acts 1931, c. 207, sec. 1). The judgment will be reformed so that each of the appellants will be ordered to suffer confinement in the penitentiary of the State of Texas for a period of not less than two nor more than three years.
As reformed, the judgment against each of the appellants is affirmed.
Affirmed.